PER CURIAM.
In this interlocutory appeal from order denying appellant’s motion to dismiss for lack of prosecution, we are compelled to exonerate the counsel for appellee, but we cannot excuse the appellee’s lack of diligence in keeping in touch with his attorneys and in not prosecuting his case. We think, and so hold that the trial court did abuse his discretion in not granting appellant’s motion to dismiss said cause for lack of prosecution. The record does not substantiate appellee’s contention that there was a good cause for failure to prosecute.
For this reason, the order appealed from is reversed, and the trial court directed to enter an order dismissing said cause for failure to prosecute within one year.
Reversed with directions.
SPECTOR, C. J., and CARROLL, DONALD K. and JOHNSON, JJ., concur.